DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (US Doc. No. 20170205959).
	Regarding claim 1, Seong discloses a display device comprising: a display panel (Figure 1, element 100); and an input sensing unit comprising a sensing electrode and disposed directly on the display panel (Figure 7, element 200), wherein: the display panel comprises: a light emitting element comprising a first electrode (150), which contacts a base insulation layer (145), a second electrode (170), and a light emitting layer disposed between the first electrode and the second electrode (160); a pixel defining layer disposed below the second electrode, contacting the base insulation layer (155), and comprising a first portion, in which an opening to expose the first electrode is defined (first portion corresponds to the area of element 155 that is the same height as electrode 150 and the opening corresponds to the area of element 155 that is not there because of the placement of electrode 150), and a second portion, which is disposed on the first portion and overlaps the first portion (second portion corresponds to the area of element 155 which covers the top of electrode 150 but is contained under the second electrode 170 and overlaps with the aforementioned first portion to form the full pixel defining layer 155); a plurality of thin-films disposed on the second electrode (elements 115-175); and an insulation pattern disposed on the plurality of thin-films, overlapping the pixel defining layer, and overlapping the second portion (400); and a distance between a first portion, which overlaps the insulation pattern, of the sensing electrode and the base insulation layer is greater than a distance between a second portion, which non-overlaps the insulation pattern, of the sensing electrode and the base insulation layer (as shown in Figure 7).
	Regarding claim 2, Seong discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a distance between the first portion of the sensing electrode and the second electrode is substantially the same as that between the second portion of the sensing electrode and the second electrode (as shown in Figure 7 – since the top of the first portion of element 155 and the bottom of the second portion of 155 [as explained in the claim 1 rejection] are the same layer, the distance between those portions and the touch electrodes 200 [221] are substantially the same).
	Regarding claim 4, Seong discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the second portion of the pixel defining layer overlaps about 90% or more of the insulation pattern on a plane (the second portion of the pixel definite layer [as discussed in claim 1] would overlap 100% of the insulation pattern).
	Regarding claim 6, Seong discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first portion of the pixel defining layer and the second portion of the pixel defining layer have a single body (as shown in Figure 7 – element 155 is a single body).
	Regarding claim 7, Seong discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the sensing electrode has a mesh shape in which an opening corresponding to the opening of the first portion of the pixel defining layer is defined (see paragraph 0116).
	Regarding claim 8, Seong discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further an anti-reflection unit disposed directly on the input sensing unit and comprising a light shielding layer in which an opening corresponding to the opening of the first portion of the pixel defining layer is defined (see paragraph 0096).
	Regarding claim 9, Seong discloses a  display device comprising: a display panel (Figure 1, element 100); and an input sensing unit comprising a sensing electrode and disposed directly on the display panel (Figure 7, element 200), wherein: the display panel comprises: a light emitting element comprising a first electrode (150) disposed on a base insulation layer (145), a second electrode (170), and a light emitting layer disposed between the first electrode and the second electrode (160); a pixel defining layer (155) disposed between the second electrode and the base insulation layer (145), and comprising a first portion, in which an opening to expose the first electrode is defined (first portion corresponds to the area of element 155 that is the same height as electrode 150 and the opening corresponds to the area of element 155 that is not there because of the placement of electrode 150), and a second portion, which is disposed adjacent to the first portion and has a thickness greater than that of the first portion (second portion corresponds to the area of element 155 which covers the top of electrode 150 but is contained under the second electrode 170 and overlaps with the aforementioned first portion to form the full pixel defining layer 155); and a plurality of thin-films disposed on the second electrode (elements 115-175); a light shielding layer disposed on the plurality of thin-films and in which an opening corresponding to the opening of the first portion is defined (Figure 7, element 400; see also paragraph 0096 and 0105-0106 – note that the light reflecting layer is also a light shielding layer and that the reflective pattern 400 and that the pixel defining layer 155 can also be made of the same material as the reflective layer 400); and the light shielding layer comprises a first area, which overlaps the first portion of the pixel defining layer, and a second area, which overlaps the second portion of the pixel defining layer and has a thickness greater than that of the first area (since the combination of 155 and 400 can be made of the same reflective [light shielding] material, the thickness of the second area [as previously discussed] is greater in the second area than it does in the first area).
	Regarding claim 10, Seong discloses all of the limitations of claim 9 as discussed in the claim 9 rejection above and further that the light shielding layer comprises: a metal containing layer overlapping the first area and the second area; and an organic material pattern overlapping the second area (see paragraphs 0097-0100).
	Regarding claim 13, Seong discloses a display device comprising: a display panel (Figure 1, element 100); an input sensing unit comprising a sensing electrode and disposed directly on the display panel (Figure 7, element 200); and a window unit disposed on the input sensing unit, wherein the display panel comprises: first electrodes (Figure 7, element 210) disposed on a base insulation layer (155); a pixel defining layer disposed on the base insulation layer (150), and comprising a first portion, in which openings to expose the first electrode are defined (first portion corresponds to the area of element 155 that is the same height as electrode 150 and the opening corresponds to the area of element 155 that is not there because of the placement of electrode 150), and a second portion, which is disposed on the first portion and overlaps the first portion; a second electrode disposed on the pixel defining layer (second portion corresponds to the area of element 155 which covers the top of electrode 150 but is contained under the second electrode 170 and overlaps with the aforementioned first portion to form the full pixel defining layer 155); at least one light emitting layer disposed between the second electrode and the first electrodes (160); and an insulation structure disposed on the second electrode and configured to form a stepped portion between a first area of the sensing electrode (400), which overlaps the first portion of the pixel defining layer, and a second area of the sensing electrode, which overlaps the second portion of the sensing electrode (as shown in Figure 7).
	Regarding claim 14, Seong discloses all of the limitations of claim 13 as discussed in the claim 13 rejection above and further a distance between a top surface of the window unit and the first area of the sensing electrode is less than a distance between the top surface of the window unit and the second area of the sensing electrode (as shown in Figure 7 – note that the sensing electrodes 221 are a first area and the second area is any of the space in between the sensing electrodes 221 and that the distance between the top surface of the window layer varies accordingly to those positions).
	Regarding claim 15, Seong discloses all of the limitations of claim 14 as discussed in the claim 14 rejection above and further that a distance between the first portion of the pixel defining layer and the first area of the sensing electrode is substantially the same as a distance between the second portion of the sensing electrode and the second area of the sensing electrode (as shown in Figure 7 – note that the sensing electrodes 221 are a first area and the second area is any of the space in between the sensing electrodes 221 and that the distance between those areas and the pixel defining layer 155 is substantially the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US Doc. No. 20170205959).
	Regarding claim 3, Seong discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Seong does not specifically disclose that the second portion of the pixel defining layer has a thickness which is substantially the same as a thickness of the insulation pattern.
	It would have been obvious to make the thickness of the pixel defining layer substantially the same or any other thickness that would accomplish since there are a finite number of options in order to make the display as thin as possible.  This would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
	Regarding claim 11, Seong discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Seong does not specifically disclose that the organic material pattern has a thickness that is substantially the same as a difference in thickness between the second area and the first area.
	It would have been obvious to make the thickness of the organic material pattern is substantially the same as a difference in thickness between the second area and the first area since there are a finite number of options in order to make the display as thin as possible.  This would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seong (US Doc. No. 20170205959) in view of Jian et al. (hereinafter Jian – US Doc. No. 20190187523).
	Regarding claim 12, Seong discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Although Seong discloses that the antireflection layer [light shielding layer] can be made of a molybdenum alloy (see paragraph 0096), Seong does not specifically disclose that the metal containing layer comprises a molybdenum tantalum oxide (MoTaOx).
	Jian discloses a similar display device wherein a metallic light-shielding conductive layer comprises a molybdenum tantalum oxide (MoTaOx) (see paragraph 0043).
	It would have been obvious to combine the display as disclosed by Seoong with the metallic light-shielding conductive layer comprising molybdenum tantalum oxide (MoTaOx), the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694